Citation Nr: 9914336	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-29 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

Entitlement to an increased disability evaluation for 
traumatic arthritis of the left knee, postoperative, 
currently evaluated as 20 percent disabling.

Entitlement to an increased disability evaluation for 
traumatic arthritis of the right knee, status post patellar 
tendon surgery, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


REMAND

The veteran served on active duty from January 1984 to 
December 1985.

This appeal stems in part from two June 1997 rating decisions 
of the RO that denied disability evaluations greater than 20 
percent and 10 percent, respectively, for the veteran's left 
and right service-connected knee disabilities.  The veteran 
first only appealed the rating assigned to the right knee.  
In an April 1998 statement, however, he perfected his appeal 
as to the left knee disability as well.

The veteran has requested to have a Travel Board hearing.  He 
was sent a letter by the RO in December 1998 that informed 
him he could have a hearing before the Board via 
videoconferencing on January 19, 1999.  It was stated therein 
that if no response was received from him by January 6, 1999, 
that no video hearing would be held and that he would be kept 
on the schedule for a hearing before a traveling member of 
the Board.  Since no clear response to this letter has been 
submitted, the veteran presumably still wishes to have a 
Travel Board hearing.  Therefore, this remand is required to 
ensure that the VA has properly afforded the veteran due 
process.

If it has not already done so, the RO 
should schedule the veteran, in 
accordance with the procedures set forth 
at 38 C.F.R. § 20.704(a) (1998), for a 
hearing before a member of the Board at 
that office.


Thereafter, the case should be reviewed to insure that all 
due process matters have been satisfied and then returned to 
the Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









